DETAILED ACTION
1.	Claims 1-20 of application 17/716,486, filed on 8-April-2022, are presented for examination.  The present application is a CON of application 16/972,771, filed on 7-December-2020, now USP 11,351,960.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.2	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USP 11,351,960 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘960 patent are directed to a system for operation of a vehicle with a personal communication device.  Furthermore, the features of claims 1-20 of the present invention are primarily directed to the corresponding features in claims 1-21 of the ‘960 patent.  See the following comparison:
(Present claim 1)  A system for operation of a vehicle with a personal communication device comprising [‘960:claim 1 (A system for operation of a motorcycle with a personal communication device comprising:)]: 
a docking station mounted in a cockpit of the vehicle, the docking station dimensioned to hold the personal communication device [‘960:1 (a docking station mounted in a cockpit of the motorcycle, the docking station dimensioned to hold the personal communication device)]; 
one or more sensors that sense an environment of the vehicle, an operational parameter of the vehicle or both the environment and the operational parameter [‘960:5 (one or more sensors connected to the control module and one or more further cameras connected to the control module)]; 
one or more cameras that capture images, videos or both images and videos of the environment [‘960:5 (one or more sensors connected to the control module and one or more further cameras connected to the control module)]; and 
a control module that is mounted in the vehicle and communicatively connected to [‘960:1 (a control module that is mounted in the motorcycle and communicatively connected to)]: 
the one or more sensors and the one or more cameras [‘960:5 (one or more sensors connected to the control module and one or more further cameras connected to the control module)]; 
an engine control unit (ECU) of the vehicle [‘960:1 (an engine control unit (ECU) of the motorcycle)]; and 
the personal communication device, when the personal communication device is in the docking station [‘960:1 (the personal communication device, when the personal communication device is in the docking station;)]; 
wherein the control module comprises a processor and a non-transitory computer- readable memory storing computer-readable instructions which, when executed by the processor cause the control module to [‘960:1 (wherein the control module comprises a processor and a non-transitory computer-readable memory storing computer-readable instructions which, when executed by the processor cause the control module to)]: 
detect a presence of the personal communication device in the docking station [‘960:1 (detect a presence of the personal communication device in the docking station)]; 
authenticate the personal communication device in response to detecting its presence [‘960:1 (authenticate the personal communication device in response to detecting its presence)]; 
send, in response to authenticating the personal communication device, a command to the ECU to enable an ignition of the vehicle [‘960:1 (send, in response to authenticating the personal communication device, a command to the ECU to enable an ignition of the motorcycle)]; 
receive a parameter of the vehicle from the ECU [‘960:1 (receive a parameter of the motorcycle from the ECU)]; 
transmit the parameter to the personal communication device for display on the personal communication device [‘960:1 (transmit the parameter to the personal communication device for display on the personal communication device)]; 
receive signals from the one or more sensors and the one or more cameras [‘960:5 (receive signals from the one or more sensors and the one or more further cameras)]; 
analyze the signals [‘960:5 (analyze the signals)]; 
determine that the signals represent a hazard [‘960:5 (determine that the signals represent a hazard)]; and 
transmit a notification of the hazard to the personal communication device for display on the personal communication device [‘960:5 (transmit a notification of the hazard to the personal communication device for display on the personal communication device)].

2.3	For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-20 of the present invention, and claims 1-21 of the ‘960 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘960 patent, and the specifications of both the present invention and the ‘960 patent support the identical critical features noted above. 

 Claim Rejections under 35 U.S.C. § 103
3.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

3.2 	Claims 1-5 and 7-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cahoon, USP Publication 2008/0200209, in view of Uhlig et al (U), USP Publication 2017/0064056.

3.3	Cahoon discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 1-5 and 7-20.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Uhlig describes these features, including: *Note: Unless otherwise noted, all of the paragraphs referenced below are from Cahoon.

Claims 1, 7 and 11:  A system for operation of a vehicle with a personal communication device [¶0003; 0009] comprising:
a docking station mounted in a cockpit of the vehicle [0040 (Such docking station can be physically located in any convenient location, such as somewhere in the dash area or between the driver and passenger front seats)], the docking station dimensioned to hold the personal communication device [0010-0011; 0025 (interface, or cell phone docking station); 0040]; 
one or more sensors that sense an environment of the vehicle, an operational parameter of the vehicle or both the environment and the operational parameter [(U): 0028 (A docking station which, as a position sensor or instead of a position sensor or additionally to the position sensor, comprises a camera connected to the data processing unit); 0046 (The docking station moreover comprises a data processing unit (not shown) and a position sensor which is likewise not shown here for detecting positions of the smartphone relative to the receiver); 0049 (a camera, not represented here, which is connected to the data processing unit and is configured to detect (acquire) the screen content or the part of the screen content which is displayed on the part of the smartphone which is pushed into the docking station)]; 
one or more cameras that capture images, videos or both images and videos of the environment [see citations to (U): 0028, 0046 and 0049 above]; and 
a control module that is mounted in the vehicle [0011 (the automobile's onboard central processing unit); 0025] and communicatively connected to: 
the one or more sensors and the one or more cameras [see citations to (U): 0028, 0046 and 0049 above];
an engine control unit (ECU) of the vehicle [0037 (the automobile computer can be connected to various system monitors. These system monitors can include monitoring a number of engine performance and functioning parameters as well as trip data such as distance traveled per trip, top and average speed, fuel consumed, etc.)]; and
the personal communication device, when the personal communication device is in the docking station [0025 (The onboard computer is also electrically connected via an interface to a portable memory device); 0031 (Data stored on the portable memory device can be processed by the onboard computer); 0040]; 
wherein the control module comprises a processor and a non-transitory 
computer-readable memory storing computer-readable instructions [0037] which, when executed by the processor cause the control module to: 
detect a presence of the personal communication device in the docking station [0026 (the driver inserts the portable memory device into the interface in order to enable the ignition system of the automobile and/or unlock its door. This act of inserting the memory device into the interface accomplishes all of the system enablements nominally accomplished by the insertion of a physical key into the door key hole and/or the ignition switch of an automobile); 0040];
authenticate the personal communication device in response to detecting its presence [0029 (The data that is stored on the memory device provides recognition data that the automobile's computer reads and recognizes in order to enable the ignition sequence and/or the opening of any locks installed on the automobile. This initiation data can be changed from time-to-time as a security feature or can be permanent read-only data. Cryptography and authentication sequences can be used such that security features are constantly changed.)]; 
send, in response to authenticating the personal communication device, a command to the ECU to enable an ignition of the vehicle [0026; 0029 (For example, in the car rental context a memory device can be programmed to operate in such capacity for only as long as the rental contract for an individual user provides. Thus, if the car is rented for one week (i.e. the car is enabled to start for one week), the customer must return to the rental facility (or otherwise refresh the data) to update the initiation data after one week or will be unable to start the rented automobile.)]; 
receive a parameter of the vehicle from the ECU [0037 (the automobile computer can be connected to various system monitors. These system monitors can include monitoring a number of engine performance and functioning parameters as well as trip data such as distance traveled per trip, top and average speed, fuel consumed, etc.)]; and 
transmit the parameter to the personal communication device for display on the personal communication device [0034 (All of these features can be combined with a warning (aural, visual, or both) that the memory device program limits in this regard are about to be exceeded, thus letting the driver know to, for example, tum around before exceeding the permitted geographical boundary.)];
receive signals from the one or more sensors and the one or more cameras [(U): 0028 (wherein the position sensor and the camera are configured to acquire (detect) the picture content of the mobile electronic device or the part of the picture content of the mobile electronic device)]; 
analyze the signals [(U): 0028]; 
determine that the signals represent a hazard [(U): 0046 (the position sensor is configured to detect how deeply the smartphone is inserted into the receiver)]; and 
transmit a notification of the hazard to the personal communication device for to display on the personal communication device [(U): 0013 (an operating surface which is displayed on the screen of the mobile electronic device); 0047 (The docking station moreover comprises a data transmission device (not shown) which is connected to the data processing unit and is configured for a wireless transmission of data from the smartphone to the data processing unit and from the data processing unit to the smartphone.)].

Claims 2, 8 and 12:  receive an input via a user interface of the personal communication device [0031-0034, 0047 (various driver preference settings (engine controls, environmental controls, entertainment controls, navigation controls) input via the portable memory device); 0035 (additional controls accessible to the driver and linked directly to the computer. These controls can comprise a simple numeric pad or small keyboard accessible to the vehicle occupants or similar devices known in the art.); 0040 (such data transfers can now take place between the cell phone and the automobile.)]; and 
send a command to the ECU to operate a function of the vehicle according to the input [0031-0034 (Data stored on the portable memory device can be processed by the onboard computer in order to facilitate the operations of a number of the automobile systems.)].

Claims 3 and 9:  wherein the control module is configured to authenticate the personal communication device by authenticating an authorized user of the personal communication device [0029 (The data that is stored on the memory device provides recognition data that the automobile's computer reads and recognizes in order to enable the ignition sequence and/or the opening of any locks installed on the automobile. This initiation data can be changed from time-to-time as a security feature or can be permanent read-only data. Cryptography and authentication sequences can be used such that security features are constantly changed.)].

Claims 4 and 13:  wherein the personal communication device is a smartphone [(U): 0006; 0044-0045] with a touchscreen [(U): 0029 (which a direct activation of the touchscreen of the smartphone at a location corresponding to the certain point of the screen content would activate.); 0044], and the vehicle is a motorcycle [0017 (The terms "vehicle" and "conveyance" are used interchangeably herein and include, without limitation, automobiles, trucks, and motorcycles.); 0025; 0044-0045].

Claims 5, 10 and 14:  detect a change in a status of the vehicle from a first status to a second status [(U): 0046 (The docking station moreover comprises a data processing unit and a position sensor for detecting positions of the smartphone relative to the receiver (i.e. multiple positions, such as how deeply the smartphone is inserted into the receiver, or more deeply compared to the state shown in Fig. 2 (0049))]; and 
in response to detecting the change, send a command to the personal communication device that changes a display on a user interface of the personal communication device [(U): 0047 (The docking station comprises a data transmission device which is connected to the data processing unit and is configured for a wireless transmission of data from the smartphone to the data processing unit and from the data processing unit to the smartphone.)] from a first page that corresponds to the first status to a second page that corresponds to the second status [(U); 0050 (The data processing unit determines afresh the part of the screen content of the smartphone which is covered by the screen of the docking station, and outputs a picture onto the screen of the docking station, said picture corresponding to the covered part of the screen content of the smartphone, wherein this part of the screen content is displayed at a position of the screen which lies over the covered part of the screen content.)].

Claim 15:  an instrument cluster on which a further parameter of the vehicle is displayed [0040 (Such docking station can be physically located in any convenient location, such as somewhere in the dash area); 0037 (the automobile computer can be connected to various system monitors. These system monitors can include monitoring a number of engine performance and functioning parameters as well as trip data such as distance traveled per trip, top and average speed, fuel consumed, etc.)].

Claim 16:  wherein the personal communication device has a touchscreen and the docking station has a screen that functions as a second screen of the personal communication device [0036 (the vehicle's navigation system can be limited to the interfaces residing with the vehicle necessary to utilize the GPS capabilities of the portable memory device. For example, the navigation system can consist of simply a display screen and various controls); 0040 (a video screen which accesses the GPS capabilities of the cell phone)].
Claim 17:  cause the control module to log data related to the vehicle [0044-0045]; and 
transmit the data to the personal communication device for storage thereon [0018 (At the end of the rental period, information is uploaded from the vehicle to the portable memory device for use during the check-in of the vehicle with the rental agency. For example, the number of miles driven, the level of fuel in the gas tank, and the time and date of return can all be uploaded into the portable memory device prior to check in.)].

Claim 18:  cause the control module to log data related to the vehicle [0044-0045]; and 
transmit the data via the personal communication device to a remote server for storage thereon [0018 (In the embodiment using a cell phone, the information can be downloaded from the customer's cell phone. Further, the customer's convenience preferences, such as the seat position, mirror position, radio station settings, and environmental settings can be uploaded to the portable memory device prior to check-in and downloaded to the rental agency's central database for use during the future rentals to that individual customer as their customized data.); 0032].

Claim 19:  wherein the personal communication device is a smartphone with a touchscreen; and 
the vehicle has a display screen [0033 (audio/visual (A/V) system in the automobile); 0036 (the vehicle's navigation system can be limited to the interfaces residing with the vehicle necessary to utilize the GPS capabilities of the portable memory device. For example, the navigation system can consist of simply a display screen and various controls); 0040 (a video screen which accesses the GPS capabilities of the cell phone)].

Claim 26:  wherein the personal communication device is a smartphone [(U): 0006; 0044-0045] with a touchscreen [(U): 0029 (which a direct activation of the touchscreen of the smartphone at a location corresponding to the certain point of the screen content would activate.); 0044];
and the vehicle has no display screen [(U): 0030 (It is also possible for other types of operating elements to be provided on the docking station instead of the touchscreen or additionally to the touchscreen, such as push buttons or rotary buttons, which serve as input means for controlling the mobile electronic device and whose inputs are transferred by the data processing unit to the mobile electronic device.)].

3.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the portable memory ignition system described by Cahoon, with the docking station for a mobile electronic device for use in a vehicle interior as disclosed by Uhlig, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Objections
4.	In regard to the 35 U.S.C. § 103 rejections noted above, claim 6 is objected to for being dependent upon a rejected base claim, but would be allowable if rewritten in
independent form including all of the limitations of the base claim and any intervening claims.
Claim 6:  wherein the first status is moving forwards, the first page comprises a speedometer, the second status is stationary, and the second page is an image captured by a rear-view camera that is connected to the control module.
Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-
G on the attached PTO-892 Notice of References Cited:
	Documents A-B define a document of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled in the art.
	Documents C-G define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661